BATTERY SEPARATORS, BATTERIES AND RELATED METHODS
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 4, 2021 has been entered.

Status of Claims
Claims 1-10, 12-15, 17-21 and 25-27 are pending, wherein claims 1-2, 4-5, 9-10, 12 and 14, and claims 25-27 are newly added. Claims 1-10, 12-15, 17-21 and 25-27 are being examined on the merits in this Office action.

Remarks
Applicant' s amendments and arguments have been entered. A reply to the Applicant' s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant' s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action.

Claim Objections
Claim 1 is objected to because of the following:
In claim 1, the recitation “wherein the amount of surfactant and in a range of about 4.1-10.0 grams per square meter” has grammatical errors.
In claim 2, the recitation “an amount more than 5 wt.%” does appear to be “an amount of more than 5 wt.%”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “mini” in claim 12 is a relative term which renders the claim indefinite. The term “mini” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably The recitation “mini-ribs” has been rendered indefinite by the use of the term “mini”.
The term “not soluble” and “soluble) in claim 14 are relative terms which render the claim indefinite. The terms “not soluble” and “soluble” are not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The recitations “not soluble in water” and “soluble in oil or organic-soluble” have been rendered indefinite by the use of the terms.

Claim Rejections - 35 USC § 103
Claims 1-10, 12-15, 17-21 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Whear et al. (US 20120070747 A1, hereafter Whear) in view of Miller et al. (US 20110091761 A, hereafter Miller), Schmidt et al. (US 4440838, hereafter Schmidt) and Palmer et al. (US 3933525, hereafter Palmer).
Regarding claims 1 and 25, Whear teaches a battery comprising a separator (see at least: title, abstract) having a microporous polymer backweb (see at least: [0033], [0037], [0040], [0042], [0043], [0052], [0072]) with a rib profile (at least: Figs. 4-6 and 26) and one or more plates or electrodes at least one of which comprises antimony (Sb) (see at least: [0093]-[0095]). The rib profile can also be designed as a serrated and staggered pattern (See [0017]: “U.S. patent application Ser. No. 12/904371”, corresponding to PgPub US 20110091761 A with inventors Miller, et al., wherein a serrated and staggered profile is disclosed therein, see at least Fig. 10 and [0034], for example). Whear teaches the backweb comprising a polymer (e.g., 
Whear further teaches “the separator microporous polymer backweb with a serrated rib profile” has an amount of surfactant therein, thereon, or both (at least: [0119]), but is silent to an HLB value as claimed. However, in the same field of endeavor, Schmidt discloses that a nonionic surfactant (disclosed as “wetting agent” in Schmidt) having a LHB value of less than 5 (col. 4, lines 56-68) is deposited and adhered to the surface of microfibers throughout the separator substrate (col. 3, lines 25-31), providing a substantially high degree of hydrophilicity to the microfibers along with a relatively low wetting agent solubility so that the wetting agent will not be washed easily from the surface of the microfibers (col. 4, lines 56-68) and thus a maximum energy density is ensured (col. 2, lines 19-28). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the teachings of Schmidt into Whear such that nonionic surfactants used in Whear have a LHB value of less than 5, in order to provide a high degree of hydrophilicity and a low solubility and thereby to ensure a maximum energy density (at least: col. 2, lines 19-28; col. 4, lines 56-68). The range of less than 5 is within and thus teaches the range of “lower than about 6” as instantly claimed. 
Whear as modified appears to be silent to an amount of the surfactant, as claimed in claim 1. However, in the same field of endeavor, Palmer discloses that a surfactant having an HLB value of less than 5 provides significant degree of hydrophilic character to the microfiber surface with a low solubility such that the surfactant, with an added amount of 0.5% to 20% by weight of the resin used to make the separator (col. 5, lines 43-47), is not readily washed from 2 to 100 g/m2 of Schmidt (column 4, lines 38-40), the amount of the surfactant added to the separator would be in a range of from 0.075 g/m2 to 20 g/m2, which overlaps the ranges of “about 4.1-10.0 gsm” and “about 7.4-10.0 grams per square meter” as claimed in claims 1 and 25, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)).
The claimed property or characteristic that “the battery has an improved water loss over an initial twenty one day period of at least 17% compared to a battery without the surfactant” results from the battery separator as instantly claimed (as indicated on page 13, second paragraph, of the instant specification). Since Whear as modified teaches a battery including a separator that is substantially identical to that as claimed, the claimed property or characteristic that “the battery has an improved water loss over an initial twenty one day period compared to a battery without the surfactant by at least 17%” is reasonably expected. This is because regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present and the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 2, Whear as modified teaches the battery according to claim 1, and Whear further teaches that the amount of antimony affects the amount of the stored charge current ([0093], [0094], in particular the end of [0093] and the beginning of [0094]). The amount of antimony is therefore a result-effective variable. One of ordinary skill in the art would readily be able to obtain the claimed amount of said Sb of more than 5 wt%, since it is within the purview of one of ordinary skill in the art. The discovery of an optimum value of a known result-effective variable, without producing any new or unexpected results, is within the ambit of a person of ordinary skill in the art. See In re Boesch, 205 (CCPA 1980).
Regarding claim 3, Whear as modified teaches the battery according to claim 1, and further teaches the separator may be used in a flooded lead acid battery ([0041], Whear). One of ordinary skill in the art would readily be able to appreciate the battery as claimed.
Regarding claim 4, Whear as modified teaches the battery according to claim 1, wherein said filler comprises silica ([0042], Whear).
Regarding claims 5-6, Whear as modified teaches the battery according to claim 1, and further teaches said polymer is polyolefin such as polypropylene ([0042], Whear).
Regarding claims 7-8, Whear as modified teaches the battery according to claim 1, and further teaches said separator is combined with a non-woven laminate such as a glass mat ([0106], Whear).
claim 9, Whear as modified teaches the battery according to claim 1, and further teaches said serrated and staggered rib profile extends from a positive side of the backweb that faces a positive electrode of the battery (“… ribs on the positive side of the backweb”, [0051], Whear).
Regarding claim 10, Whear as modified teaches the battery according to claim 9, and further teaches said separator includes ribs extending from a negative side of the backweb that faces a negative electrode of the battery ([0051]; [0043]-[0046], Figs. 5 and 26, Whear).
Regarding claim 12, Whear as modified teaches the battery according to claim 10, and further teaches said ribs are mini-ribs (at least [0055], Whear).
Regarding claim 13, Whear as modified teaches the battery according to claim 1, and further teaches the backweb of the separator has a thickness from about 125 to 250 microns (Table 3, Whear), overlapping the instantly claimed “from about 200 microns to about 500 microns”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)).
Regarding claim 14, Whear as modified teaches the battery according to claim 1, and further teaches a nonionic surfactant cetyl alcohol ([0142], Whear), which is known to be not soluble in water. 
Regarding claim 15, Whear as modified teaches the battery according to claim 1, where the HLB value can be less than 5 (see the rejection of claim 1), overlapping the instantly claimed “from about 1 to about 3”. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)).
claims 17 and 26, Whear teaches a method for decreasing water loss in a battery having one or more plates or electrodes which comprises antimony (see at least: [0093]-[0095]), the method comprising the steps of:
placing or providing a battery separator into a battery (see at least: title, abstract), wherein the battery separator includes a microporous polymer backweb (see at least: [0033], [0037], [0040], [0042], [0043], [0052], [0072]) with a serrated and staggered rib profile (See [0017]: “U.S. patent application Ser. No. 12/904371”, corresponding to PgPub US 20110091761 A with inventors Miller, et al., wherein a serrated and staggered profile is disclosed therein, see at least Fig. 10 and [0034], for example).
Whear further teaches the separator includes an amount of surfactant therein, thereon, or both (at least: [0119]), but is silent to an HLB value as claimed. However, in the same field of endeavor, Schmidt discloses that a nonionic surfactant (disclosed as “wetting agent” in Schmidt) having a LHB value of less than 5 (col. 4, lines 56-68) is deposited and adhered to the surface of microfibers throughout the separator substrate (col. 3, lines 25-31), providing a substantially high degree of hydrophilicity to the microfibers along with a relatively low wetting agent solubility so that the wetting agent will not be washed easily from the surface of the microfibers (col. 4, lines 56-68) and thus a maximum energy density is ensured (col. 2, lines 19-28). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the teachings of Schmidt into Whear such that nonionic surfactants used in Whear have a LHB value of less than 5, in order to provide a high degree of hydrophilicity and a low solubility and thereby to ensure a maximum 
The recitation “for decreasing water loss in a battery” in the preamble represents only a statement of intended use. The statement of intended use in an apparatus claim does not distinguish over the prior art apparatus. See also MPEP 2111.02(II).
Whear as modified appears to be silent to an amount of the surfactant, as instantly claimed. However, in the same field of endeavor, Palmer discloses that a surfactant having an HLB value of less than 5 provides significant degree of hydrophilic character to the microfiber surface with a low solubility such that the surfactant is not readily washed from the surface of the microfibers (col. 5, lines 35-45). Palmer further teaches the surfactants are added in amounts of 0.5% to 20% by weight of the resin (col. 5, lines 43-47). It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have employed the teachings of Palmer to modify the surfactant of Whear in view of Schmidt such that the amount of surfactants added is 0.5% to 20%, since the use of known technique to improve similar devices (methods, or products) in the same way would be prima facie obvious (MPEP § 2143). Further, based on Schmidt’s separator basis weight of about 15 g/m2 to 100 g/m2 of Schmidt (column 4, lines 38-40), the amount of the surfactant added to the separator would be in a range of from 0.075 g/m2 to 20 g/m2, which overlaps the claimed ranges of “4.1-10.0 gsm” and “from about 7.4-10.0 grams per square meter” as claimed in claim 17 and claim 26, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)).
See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997). Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 18, Whear as modified teaches the method of claim 17, wherein the battery is a lead acid battery (at least: abstract, Whear).
Regarding claim 19, Whear as modified teaches the method of claim 18, wherein the separator can minimize water loss in a deep discharge of an inverter battery (at least: [0013], [0095], [0110], Whear).
Regarding claims 20 and 27, Whear teaches a method for improving re-chargeability and water loss of a battery having one or more plates or electrodes comprising antimony (see at least: [0093]-[0095]), comprising the steps of:

Whear further teaches the separator includes an amount of surfactant therein, thereon, or both (at least: [0119]), but is silent to an HLB value as claimed. However, in the same field of endeavor, Schmidt discloses that a wetting agent as a surfactant having a LHB value of less than 5 (col. 4, lines 56-68) is deposited and adhered to the surface of microfibers throughout the separator substrate (col. 3, lines 25-31), which provide a substantially high degree of hydrophilicity to the microfibers along with a relatively low wetting agent solubility so that the wetting agent will not be washed easily form the surface of the microfibers (col. 4, lines 56-68) and thus a maximum energy density is ensured (col. 2, lines 19-28). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the teachings of Schmidt into Whear such that nonionic surfactants used in Whear have a LHB value of less than 5, in order to provide a high degree of hydrophilicity and a low solubility and thereby to ensure a maximum energy density (at least: col. 2, lines 19-28; col. 4, lines 56-68). The range of less than 5 is within and thus teaches the claimed range of “lower than about 6”.
Whear as modified appears to be silent to an amount of the surfactant, as instantly claimed. However, in the same field of endeavor, Palmer discloses that a surfactant having an 2 to 100 g/m2 of Schmidt (column 4, lines 38-40), the amount of the surfactant added to the separator would be in a range of from 0.075 g/m2 to 20 g/m2, which overlaps the ranges of “4.1-10.0 gsm” and “from about 7.4-10.0 grams per square meter” as claimed in claims 20 and 27, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. (MPEP § 2144.05 (I) or 2131.03(II)).
The recitation “for improving re-chargeability and water loss of a battery” in the preamble represents only a statement of intended use. The statement of intended use in an apparatus claim does not distinguish over the prior art apparatus. See also MPEP 2111.02(II). In the alternative, however, the claimed “[improving] (improved) re-chargeability and water loss of a battery” is due to the battery separator as instantly claimed (as indicated on page 13, second paragraph, of the instant specification). Since Whear as modified teaches a separator that is substantially identical to that as claimed, the claimed “[improving] (improved) re-chargeability and water loss of a battery” is reasonably expected. This is because where the prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).
The claimed property or characteristic that “thereby decreasing water loss over an initial twenty one day period, in the battery by at least 17% when compared to a battery without the surfactant on the separator” results from the battery including a separator as instantly claimed (as indicated on page 13, second paragraph, of the instant specification). Since Whear as modified teaches a battery including a separator that is substantially identical to that as claimed, the claimed property that “the decreased water loss is on average 17%” is reasonably expected. This is because regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be present and the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997). Where the claimed and prior art products are identical in structure or composition, or are produced by identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Regarding claim 21, Whear as modified teaches the method of claim 20, wherein the battery is a lead acid battery (at least: abstract, Whear), reading on the instantly claimed “selected from the group consisting of a lead acid battery, an industrial battery, an inverter battery, and a tubular inverter battery”.

Response to Arguments
Applicant's arguments filed on December 4, 2021 have been fully considered but they are not persuasive.
1) Applicant’s argument about “minor” amounts of “other additive” including wetting agents is not persuasive, since the term “minor” is a relative term.
2) Applicant argues that the separators in Whear and Miller are already hydrophilic/wettable and therefore a skilled artisan would not consult Palmer or Schmidt and would not make the proposed modification.
These arguments are not persuasive. The motivation to combine Schmidt is to achieve a significantly high degree of hydrophilicity resulting from a surfactant having a LHB value of less than 5, so that the wetting agent will not be washed easily from the surface of the microfibers and thus a maximum energy density is ensured. The motivation to combine Palmer is to ensure a sufficiently low wetting agent solubility, so that the wetting agent will not be readily washed from the surface of the backweb. These motivations are not merely to make the separator hydrophilic/wettable.
3) Applicant repeatedly argues about the “serrated” shape of ribs. It is iterated again that Whear in view of Miller teaches the serrated shape, as addressed in previous and current Office actions and as explained during the previous interview. The Examiner maintains the position. Note again that:
Absent persuasive evidence showing that a particular configuration is significant, a mere change in shape is not sufficient to provide a patentable distinction over the prior art since the shape itself may be considered as merely a matter of design choice.  The change in  without any new or unexpected results, is an obvious engineering design. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966); MPEP 2144.04(IV)(B).
4) The Declaration filed by Applicant is not sufficient to overcome the 103 obviousness, because the arguments in the Declaration are the same as addressed in item 2) above and are not persuasive. In addition, the Declaration is not made by inventor(s); the relationship between the declarant and the present invention is not indicated.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/ZHONGQING WEI/Primary Examiner, Art Unit 1727